Citation Nr: 0940653	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to September 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.

The Veteran testified during a hearing before the undersigned 
in February 2008; a transcript of that hearing is of record.

In May 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claims (as reflected in an April 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that bilateral 
hearing loss was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.

3.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service or was developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may service incurrence of an organic disease 
of the nervous system (sensorineural hearing loss) be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in January 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
April 2004 and August 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in April 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007). 
 The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in August 
2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records, service personnel records, 
and post-service VA and private treatment records pertaining 
to his claimed bilateral hearing loss and tinnitus have been 
obtained and associated with his claims file.  He has also 
been provided with VA medical examinations in June 2005 and 
February 2009 to assess the current nature and etiology of 
his claimed bilateral hearing loss and tinnitus.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307, and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system (sensorineural hearing loss), to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss to be an organic disease of the 
nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

Throughout the current appeal, the Veteran has asserted that 
he has hearing loss and tinnitus as a result of his military 
service.  See, e.g., hearing transcript (T.) at 37-40.  
Specifically, the Veteran maintains that his in-service 
responsibilities as a heavy equipment operator exposed him to 
extreme noise, which, in turn, caused him to develop 
bilateral hearing loss and tinnitus.  See, e.g., T. at 38-40.  
According to the Veteran's recent testimony, the echo inside 
of a bulldozer was loud, and he did not wear hearing 
protection.  T. at 38-39.  The Veteran reports that he first 
began to experience a ringing in his ears after ever since 
service when his bulldozer hit a landmine.  T. at 40.  The 
Veteran indicated that he has had hearing loss since Vietnam; 
however, it was not diagnosed until December 2007.  T. at 40-
41.  

Service treatment records, including a September 1966 and 
June 1969 separation examination reports are silent for any 
complaints, diagnoses or treatment of hearing loss or 
tinnitus. 

According to available post-service medical records, the 
Veteran denied tinnitus and hearing loss in January 2003 and 
April 2003 private treatment notes.  He was first shown to 
have bilateral hearing loss in June 2005.  
  
In a November 2007 VA audiology consultation note, the 
Veteran complained of constant tinnitus and difficulty 
hearing since his time in Vietnam.  He reported considerable 
gunfire and his bulldozer hitting a landmine.  He also denied 
a history of ear disease in addition to any recent ear pain, 
drainage, and vertigo.  The Veteran indicated that post-
service he worked as police officer, but always used hearing 
protection when on the firing range.  

In a February 2009 VA examination report, the Veteran 
reported noise exposure from artillery and heavy equipment as 
well as an incident in which his bulldozer hit a landmine 
which precipitated his tinnitus.  The examiner diagnosed 
bilateral high frequency sensorineural hearing loss with left 
ear worse.  He specified normal to mild normal to mild 
sensorineural hearing loss on the right, and normal to severe 
sensorineural hearing loss on the left.  The examiner also 
opined that the Veteran's hearing loss was not caused by or a 
result of service as the Veteran reported that his bulldozer 
hit a landmine in 1967, but service treatment records were 
absent for complaint of hearing loss or tinnitus.  
Furthermore, the examiner noted that the service separation 
hearing report was normal, records were absent for tinnitus, 
and the January 2003 and April 2003 reports revealed the 
Veteran had no hearing loss or tinnitus. 

Clearly, these medical records demonstrate that the Veteran's 
hearing loss and tinnitus did not originate until several 
decades after his separation from active military duty.  
Indeed, at the personal hearing conducted before the 
undersigned in February 2008, the Veteran acknowledged that 
he did not notice any problem with his hearing until the 
recently, which is at least 30 years following separation 
from service. T. at 40-41.  The Board must note the lapse of 
many years between the Veteran's separation from service and 
the first treatment for the claimed disorders.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim. Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

In the hearing, the Veteran also reported experiencing 
tinnitus in service.  While the Veteran is competent to 
report his symptoms in service, he is not credible as this 
statement is clearly contradicted by the Veteran's previous 
statements in the January 2003 and April 2003 private 
treatment reports which denied tinnitus.  Thus, the Veteran's 
lay statements are not indicative of continuity of 
symptomatology. 

The Board notes that even assuming, for the sake of argument, 
that the Veteran was exposed to excessive noise in service as 
alleged, the record still contains no expert medical opinion 
associating his currently diagnosed hearing loss and tinnitus 
with his period of active military duty.  On the contrary, a 
February 2009 VA examiner, following audiological evaluation 
and a detailed review of the claims file which contained the 
Veteran's relevant medical history, concluded that the 
conditions were not related to military service.  In support 
of his opinion, the examiner noted that the Veteran's loss of 
auditory acuity appeared to occur subsequent to his 
separation from service and that the Veteran had denied 
either hearing loss or tinnitus as recently as 2003.  The 
examiner also noted that the Veteran's records were absent 
for a diagnosis of tinnitus.  The Veteran has not submitted 
any competent medical evidence to contradict this statement 
against direct service connection.

The Board acknowledges the Veteran's contentions that he 
incurred hearing loss and tinnitus as a result of in-service 
noise exposure.  However, while the Veteran, as a lay person, 
is competent to report the onset of pertinent symptoms and 
continued symptomatology since that time, he is not competent 
to express an opinion concerning the etiology of a purported 
disorder.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
whether on a direct or presumptive basis.  The Veteran does 
not report experiencing any problem with his hearing, 
including ringing in the ears, until several years after 
discharge.  Therefore, it is clear that the conditions were 
not chronic during service, that hearing loss was not present 
during the year following separation from service, and that 
there is no indication of continuity of symptomatology for 
either condition following separation from service to the 
present.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The benefit-of-the-doubt rule does not apply given that the 
clear preponderance of the evidence is against the claims, 
and thus the claims for service connection for bilateral 
hearing loss and tinnitus must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


